DETAILED ACTION
Claims 25 – 48 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Examiner Notes of Claim Dependencies
Claim 46 depends from claim 28. There is no objection, however, it is noted that based on the claim tree it seems that perhaps applicant intends claim 46 to depend from claim 38 rather than 28.
Regardless, claim 46 will be examined as depending from claim 28 as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the at least on conductive trace" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if claim 30 (when depends from claim 25) should recite “an at least one conductive trace” or should depend from preceding claim 29 which recited a conductive trace.
As best understood for purpose of examination the trace will be considered the former.
However, positive in claim recitation of proper antecedent basis (either by changing dependency or using a first recital) is required.
Claim 48 recites the term “especially” in the final line. It is unclear if this limitation is required or is merely a preference (see MPEP 2173.05(d)).
As best understood for purpose of examination this limitation will not be given weight and treated as a preference/example.
 However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-39 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoni (US 20040028118) in view of Wang et al. (US 20160138952; hereinafter Wang).

Regarding claim 25, Sidoni teaches a sensor assembly (10; abstract), comprising: 
a temperature detector (at least the “sensing element” [0025]; see also abstract); 
a [] metal, support element (10; [0028] teaches that that the thermally conductive material may be metal; see fig. 1) for holding the temperature detector (see fig. 1 showing this configuration) and having a middle segment (12; see at least fig. 1 showing the middle segment between ends), a first end segment (one of 18) adjoining a first end of the middle segment (see fig. 1 showing this configuration), and a second end segment (the other of 18) adjoining a second end of the middle segment (see fig. 1 showing this configuration) remote from the first end (see fig. 1 showing that the first and second ends are on opposite sides of the middle; see also [0026]); and 

wherein the temperature detector and the coupling body are connected together by material bonding ([0007] and [0009-10] teach a thermally conductive coupling element materially bonded by at least the bond of epoxy; see also [0024]) and are arranged together on a first surface of the support element (see figs. 1 and 3 with sensor mount 26 showing this configuration; see also [0024]); 
wherein the coupling body is connected with the support element by material bonding to form a coupling body to support element connection zone ([0007] and [0009-10] teach a thermally conductive coupling element materially bonded by at least the epoxy; see figs. 1 and 3 with sensor mount 26 showing the zone at the edge of area/element 26; see also [0024]); and 
wherein a smallest bending stiffness, which the middle segment has at least in the region of the coupling body to support element connection zone, is greater than a smallest bending stiffness, which the support element has, as a whole, and/or greater than a smallest bending stiffness, which the first end segment has, and/or greater than a smallest bending stiffness, which the second end segment has (the “resilient arms” 18 [0026-28] are configured to bend – at least at “bend 30” [0029] – see fig. 6 showing this bending while the middle segment 12 remains stiff – see figs. 1, 4 and 6 showing that the narrowed sections have a reduced bending stiffness due to at least the lesser width).
Sidoni does not directly and specifically state that the metal support element is monolithic.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the metal temperature sensor support structure of Sidoni with the specific knowledge of using the completely metal temperature sensor support structure of Wang. This is because by using a monolithic metal structure the structure may be welded or soldered more easily to a structure to be measured. This is important in order to allow for a direct and secure attachment of the temperature sensitive element to a metal structure to be measured.

Regarding claim 26, Sidoni teaches that the first end segment and/or the second end segment are adapted to be plastically deformed as a result of a bending force introduced therein away from the middle segment (see figs. 1, 3 and 6 showing this deformation of the “resilient arms” 18); and wherein the middle segment is adapted not to be plastically deformed as a result of a bending force introduced into the first end segment or the second end segment (see figs. 1, 3 and 6 showing this lack if deformation of the middle section 12).

Regarding claim 27, Sidoni teaches that the first end segment and the second end segment are adapted, as a result of a bending force introduced therein, to be deformed away from the middle segment such that the first end segment and the middle segment as well as the second end segment and the middle segment enclose an angle (see figs. 1, 3, and 6 showing this configuration).

However, Sidoni does disclose that the device is for a curved tube/pipe (see figs. 5 and 6) and such angles well be based on the pipe to which the sensor is attached ([0026] teaches that “the angle of contact between the resilient arm and the base may have to be changed to maximize gripping and/or thermal contact between the clip and tube, and the sensor and tube”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the resilient arms which have a varying angle depending on the tube/pipe to which they are attached of Sidoni with any particular angle range such as the 90-180 as claimed here.  This is because it has been held that where the general conditions of a claim are disclosed in the prior art (arms which flex/bend to fit a pipe), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

Regarding claim 28, Sidoni lacks direct and specific teaching that the support element is composed of a stainless steel.
However, Sidoni does disclose “Typically, the clip would be comprised of a thermally conductive metal” ([0006]).
Official notice is taken that stainless steel is a well-known thermally conductive metal.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermally conductive metal of Sidoni with the well-known stainless steel material known to thermally conduct as claimed here.  This is because one of ordinary skill in the art designing a bracket or sensor holder would consider well 

Regarding claim 29, Sidoni teaches that the temperature detector includes a support (at least the lower part of housing 34; see fig. 6).
Sidoni lacks direct and specific teaching that a conductive trace is arranged on the support.
However, Sidoni does disclose a cable (40; see fig. 6) is attached to the sensor portion via the housing (34) which has an opening to attach the cable ([0030]; see figs. 6 and 7).
Applicant has not disclosed that trace provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of electrically connecting the sensor to the outside.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cable for electrically connecting the sensor of Sidoni with a trace for electrically connecting the sensor.  This is because one of ordinary skill in the art would have expected a trace to be one of several straightforward ways (wire/trace/line) of electrically attaching the sensor because providing the measured signal from the temperature sensor to the outside allows for an end user to utilize the signal. 

Regarding claim 30, Sidoni teaches that the temperature detector has a protective cover layer at least partially covering [the wiring]; and wherein the temperature detector has a metallized layer on a side of the support not supporting the at least one conductive trace (see fig. 
Sidoni lacks direct and specific teaching of at least the conductive trace (teaching a cable - 40).
However, Sidoni does disclose a cable (40; see fig. 6) is attached to the sensor portion via the housing (34) which has an opening to attach the cable ([0030]; see figs. 6 and 7).
Applicant has not disclosed that trace provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of electrically connecting the sensor to the outside.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cable for electrically connecting the sensor of Sidoni with a trace for electrically connecting the sensor.  This is because one of ordinary skill in the art would have expected a trace to be one of several straightforward ways (wire/trace/line) of electrically attaching the sensor because providing the measured signal from the temperature sensor to the outside allows for an end user to utilize the signal. 

Regarding claim 31, Sidoni lacks direct and specific teaching that a pair of connection wires electrically connected with the temperature detector.
However, Sidoni does disclose a cable (40; see fig. 6) is attached to the sensor portion via the housing (34) which has an opening to attach the cable ([0030]; see figs. 6 and 7; see also fig. 9).

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cable for electrically connecting the sensor of Sidoni with a pair of wires for electrically connecting the sensor.  This is because one of ordinary skill in the art would have expected a trace to be one of several straightforward ways (wire/trace/line) of electrically attaching the sensor because providing the measured signal from the temperature sensor to the outside allows for an end user to utilize the signal. 

Regarding claim 32, Sidoni teaches that a protective cover layer at least partially covering both the temperature detector (at least lower portion of housing 34; see fig. 6).
Sidoni lacks direct and specific teaching of a pair of connection wires.
However, Sidoni does disclose a cable (40; see fig. 6) is attached to the sensor portion via the housing (34) which has an opening to attach the cable ([0030]; see figs. 6 and 7; see also fig. 9).
Applicant has not disclosed that the pair of wires provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of electrically connecting the sensor to the outside.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cable for electrically connecting the sensor of Sidoni with a pair of wires for electrically connecting the sensor.  This is because one of ordinary skill in the art would have expected a trace to be one of several straightforward ways 

Regarding claim 33, Sidoni teaches a retaining bracket (at least the portion of the bracket surrounding area 26; see figs. 1, 3 and 7) connected by material bonding with the support element (see at least fig. 9 showing that the portion surrounding area 26 may be materially bonded to element 12), wherein the retaining bracket surrounds the temperature detector (see fig. 3 showing this arrangement) and holds the temperature detector pressed against the support element (see figs. 3 and 9 showing that the sensor will be pressed against the support element at least in the circumferential upper portion).

Regarding claim 34, Sidoni teaches that the temperature detector is adapted to register a temperature at a temperature measurement location (at the location of the detector element proximate the pipe; see fig. 9; [0010]) and to transduce such into a temperature measurement signal (via at least cable 40; see figs. 6-9 showing such arrangement; see [0010] teaching regarding response time of the sensor).

Regarding claim 35, Sidoni teaches that the temperature detector is formed using a measuring resistor ([0025]).
Official notice is taken that platinum RTDs (such as at least PT100s) are generally considered the basic material for a temperature measuring resistor.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the RTD of Sidoni with the well-known 

Regarding claim 36, Sidoni teaches that the temperature detector is formed using a thermistor ([0025]).

Regarding claim 37, Sidoni teaches that the temperature detector is formed by means of a thermocouple ([0025]).

Regarding claim 38, Sidoni teaches a transducer apparatus, comprising: 
a tube (28) having a lumen (interior of tube 28) surrounded by a wall (wall of tube 28; see figs. 5 and 6), which is hollow and cylindrical and/or curved (see figs. 5 and 6); and 
a sensor assembly (10; abstract), including: 
a temperature detector (at least the “sensing element” [0025]; see also abstract); 
a [] metal, support element (10; [0028] teaches that that the thermally conductive material may be metal; see fig. 1) for holding the temperature detector (see fig. 1 showing this configuration) and having a middle segment (12; see at least fig. 1 showing the middle segment between ends), a first end segment (one of 18) adjoining a first end of the middle segment (see fig. 1 showing this configuration), and a second end segment (the other of 18) adjoining a second end of the middle segment remote from the first end (see fig. 1 showing this configuration); and 

wherein the temperature detector and the coupling body are connected together by material bonding ([0007] and [0009-10] teach a thermally conductive coupling element materially bonded by at least the bond of epoxy; see also [0024]) and are arranged together on a first surface of the support element (see figs. 1 and 3 with sensor mount 26 showing this configuration where the first surface is away from the tube/pipe; see also [0024]); 
wherein the coupling body is connected with the support element by material bonding to form a coupling body to support element connection zone ([0007] and [0009-10] teach a thermally conductive coupling element materially bonded by at least the epoxy; see figs. 1 and 3 with sensor mount 26 showing the zone at the edge of area/element 26; see also [0024]); and 
wherein a smallest bending stiffness, which the middle segment has at least in the region of the coupling body to support element connection zone, is greater than a smallest bending stiffness, which the support element has, as a whole, and/or greater than a smallest bending stiffness, which the first end segment has, and/or greater than a smallest bending stiffness, which the second end segment has (the “resilient arms” 18 [0026-28] are configured to bend – at least at “bend 30” [0029] – see fig. 6 showing this bending while the middle segment 12 remains stiff – see figs. 1, 4 and 6 showing that the narrowed sections have a reduced bending stiffness due to at least the lesser width); 
wherein the support element of the sensor assembly is arranged on the lumen-far surface of the wall of the tube (see figs. 5 and 6 showing such arrangement).

However, Wang teaches a retaining bracket for a temperature sensor (abstract; see fig. 1) where the bracket is formed “completely of a metal” ([0019]) which may be welded or soldered ([0018]; [0065]) to a pipe/tube wall (see fig. 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the metal temperature sensor support structure for attachment to a tube/pipe of Sidoni with the specific knowledge of using the completely metal temperature sensor support structure for welding/soldering to a pipe/tube of Wang. This is because by using a monolithic metal structure the structure may be welded or soldered more easily to a structure to be measured. This is important in order to allow for a direct and secure attachment of the temperature sensitive element to a metal structure to be measured.

Regarding claim 39, Sidoni teaches that the tube is adapted to convey a fluid flowing at least at times in its lumen (abstract teaches that the tube may be for a refrigeration coil; see [0002] teaching that there may be refrigerant in the coils).

Regarding claim 41, Sidoni teaches that the support element of the sensor assembly contacts the wall of the tube with a second surface opposite the first surface of the support element (see figs. 5 and 6 showing that the second surface is opposite the first surface and is toward/facing/in contact with the pipe/tube).

claim 42, Sidoni teaches that the second surface of the support element is concave within a region extending from its first end segment to its second end segment (see fig. 5 showing this concave - as facing toward the tube - configuration).

Regarding claim 43, Sidoni teaches that both the first end segment and the middle segment of the support element as well as also the second end segment and the middle segment of the support element enclose an angle [] (see at least figs. 5 and 6 showing this angled configuration); and/or wherein the first surface of the support element is convex within a region extending from its first end segment to its second end segment.
Sidoni lacks direct and specific teaching that the angle is of less than 180 degrees and greater than 90 degrees.
However, Sidoni does disclose that the device is for a curved tube/pipe (see figs. 5 and 6) and such angles well be based on the pipe to which the sensor is attached ([0026] teaches that “the angle of contact between the resilient arm and the base may have to be changed to maximize gripping and/or thermal contact between the clip and tube, and the sensor and tube”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the resilient arms which have a varying angle depending on the tube/pipe to which they are attached of Sidoni with any particular angle range such as the 90-180 as claimed here.  This is because it has been held that where the general conditions of a claim are disclosed in the prior art (arms which flex/bend to fit a pipe), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

claim 44, Sidoni teaches that at least one of the following: the support element is arranged on a hollow cylindrical segment of the wall (see figs. 5 and 6 showing at least this configuration; see also [0001-5] teaching that the tube is hollow with a fluid inside); 
wherein the support element contacts the wall of the tube; 
wherein the wall of the tube is composed of a stainless steel; 
wherein the support element and the wall of the tube are composed of equal materials; 
wherein the first end segment of the support element and the wall of the tube are welded together;
 wherein the second end segment of the support element and the wall of the tube are welded together; 
wherein the support element is embodied clamp like; wherein the first surface of the support element is planar; 
wherein the middle segment of the support element contacts the wall of the tube only tangentially; 
wherein the first end segment of the support element contacts the wall of the tube 2- dimensionally; and 
wherein the second end segment of the support element contacts the wall of the tube 2-dimensionally.

Regarding claim 45, Sidoni lacks direct and specific teaching that the middle segment of the support element contacts the wall of the tube to form a middle segment to tube, contact zone; and/or wherein a heat conductive paste and/or a thermally conductive adhesive is applied at least 
However, Wang teaches a retaining bracket for a temperature sensor (abstract; see fig. 1) where the bracket is formed “completely of a metal” ([0019]) and which may have fixing surfaces (7) which may be welded or soldered ([0018] teaches that the sensor –which is in the center/middle; see fig. 4 - itself may preferably not be welded; [0065] “The fixing surfaces 7 allow for the attachment of the device 1 to a subsurface, e.g., by means of soldering or welding.”) to a pipe/tube wall (see fig. 4) with a thermally conductive adhesive (element 8; see fig. 2; [0034-38]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the metal temperature sensor support structure for attachment to a tube/pipe of Sidoni with the specific knowledge of using the completely metal temperature sensor support structure and adhesive attachment of Wang. This is because by using an adhesive the device may be more easily attached to a structure to be measured. This is important in order to allow for a direct and secure attachment of the temperature sensitive element to structure to be measured.

Regarding claim 46, Sidoni lacks direct and specific teaching that only the first and second end segments of the support element are connected with the wall of the tube by material bonding.
However, Wang teaches a retaining bracket for a temperature sensor (abstract; see fig. 1) where the bracket is formed “completely of a metal” ([0019]) and which may have fixing surfaces (7) which may be welded or soldered ([0018] teaches that the sensor –which is in the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the metal temperature sensor support structure for attachment to a tube/pipe of Sidoni with the specific knowledge of using the completely metal temperature sensor support structure for welding/soldering on the ends of the bracket to a pipe/tube of Wang. This is because by using a monolithic metal structure the structure may be welded or soldered more easily to a structure to be measured. This is important in order to allow for a direct and secure attachment of the temperature sensitive element to a metal structure to be measured.

Regarding claim 47, Sidoni teaches a measuring system for measuring at least one measured variable (abstract), comprising: a tube (28) having a lumen (interior of tube 28) surrounded by a wall (wall of tube 28; see figs. 5 and 6), which is hollow and cylindrical and/or curved (see figs. 5 and 6); a sensor assembly (10; abstract), including: a temperature detector (at least the “sensing element” [0025]; see also abstract); a [], metal, support element (10; [0028] teaches that that the thermally conductive material may be metal; see fig. 1) for holding the temperature detector (see fig. 1 showing this configuration) and having a middle segment (12; see at least fig. 1 showing the middle segment between ends), a first end segment (one of 18) adjoining a first end of the middle segment (see fig. 1 showing this configuration), and a second end segment (the other of 18) adjoining a second end of the middle segment remote from the first end (see fig. 1 showing this configuration); and a coupling body coupling the temperature 
Sidoni does not directly and specifically state that the metal support element is monolithic and connected with the wall by material bonding; and a measuring- and operating electronics connected with the temperature detector.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the metal temperature sensor support structure for attachment to a tube/pipe of Sidoni with the specific knowledge of using the completely metal temperature sensor support structure for welding/soldering to a pipe/tube of Wang. This is because by using a monolithic metal structure the structure may be welded or soldered more easily to a structure to be measured. This is important in order to allow for a direct and secure attachment of the temperature sensitive element to a metal structure to be measured.
Sidoni and Wang do not directly and specifically state regarding measuring electronics.
However, both Sidoni and Wang have wired leads leading out from the sensor elements.
Official notice is taken that processing/measuring electronics are used to receive and operate on the signals sent from temperature sensors (e.g. computers/controllers/microprocessors etc).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensor with wires leading out of Sidoni and Wang and with the specific knowledge of using the measuring electronics to receive and process the signals. This is because such electronics allow for producing a more usable temperature measurement from the temperature signals produced by the sensor(s). This is important in order to allow for an end user to access the data more easily.

claim 48, Sidoni teaches a method for producing a transducer apparatus, comprising: providing a sensor assembly (10; abstract) and tube (28); wherein the tube includes a lumen (interior of tube 28) surrounded by a wall (wall of tube 28; see figs. 5 and 6), which is hollow and cylindrical and/or curved (see figs. 5 and 6); and wherein the sensor assembly includes: a temperature detector (at least the “sensing element” [0025]; see also abstract); a [] metal, support element (10; [0028] teaches that that the thermally conductive material may be metal; see fig. 1) for holding the temperature detector (see fig. 1 showing this configuration) and having a middle segment (12; see at least fig. 1 showing the middle segment between ends), a first end segment (one of 18) adjoining a first end of the middle segment (see fig. 1 showing this configuration), and a second end segment (the other of 18) adjoining a second end of the middle segment remote from the first end (see fig. 1 showing this configuration); and a coupling body coupling the temperature detector thermally conductively with the support element ([0007] and [0009-10] teach a thermally conductive coupling element; see also [0024]); wherein the temperature detector and the coupling body are connected together by material bonding ([0007] and [0009-10] teach a thermally conductive coupling element materially bonded by at least the bond of epoxy; see also [0024]) and are arranged together on a first surface of the support element (see figs. 1 and 3 with sensor mount 26 showing this configuration where the first surface is away from the tube/pipe; see also [0024]); wherein the coupling body is connected with the support element by material bonding to form a coupling body to support element connection zone ([0007] and [0009-10] teach a thermally conductive coupling element materially bonded by at least the epoxy; see figs. 1 and 3 with sensor mount 26 showing the zone at the edge of area/element 26; see also [0024]); and wherein a smallest bending stiffness, which the middle segment has at least in the region of the coupling body to support element connection 
Sidoni does not directly and specifically state that the metal support element is monolithic and connected with the wall by material bonding where the first and second end segments are material bonded connecting of the first end segment of the support element with the wall of the tube and material bonded connecting of the second end segment of the support element with the wall of the tube.
However, Wang teaches a retaining bracket for a temperature sensor (abstract; see fig. 1) where the bracket is formed “completely of a metal” ([0019]) and which may have fixing surfaces (7) each of which may be welded or soldered ([0018]; [0065] “The fixing surfaces 7 allow for the attachment of the device 1 to a subsurface, e.g., by means of soldering or welding.”) to a pipe/tube wall (see fig. 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the metal temperature sensor support .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sidoni as modified by Wang as applied to claim 38 above and further in view of Yang et al. (US 6550962, hereinafter Yang).

Regarding claim 40, Sidoni teaches that the tube is adapted to convey a fluid flowing at least at times in its lumen (abstract teaches that the tube may be for a refrigeration coil; see [0002] teaching that there may be refrigerant in the coils).
Sidoni does not specifically state that by the fluid flow, the tube is caused to vibrate.
However, Yang teaches a temperature monitoring assembly (abstract; title) for attaching to a tube/conduit/pipe (18; see fig. 1) which may vibrate and the device resists vibration of the conduit (col. 7, ¶ at 40).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tubes/pipes of Sidoni as modified by Wang with the specific knowledge of using the knowledge that fluid conduits may vibrate of Yang. This is because such vibration should be resisted (see Yang at col. 7, ¶ at 40). This is important in order to keep the device from moving from the desired measurement point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855